Citation Nr: 0519133	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for depression.

3.  Entitlement to a rating higher than 10 percent for 
residuals of an injury of the right shoulder with 
degenerative joint disease (DJD) of the acromioclavicular 
joint.

4.  Entitlement to a compensable rating for residuals of 
viral Hepatitis A.

5.  Whether a December 1974 vehicular accident was in the 
line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 1996 and December 1997 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  A more recent February 1998 RO decision increased 
the rating for the veteran's right shoulder disability from 
the noncompensable level to 10 percent.  He since has 
continued to appeal for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating for a disability unless 
he expressly indicates otherwise).

The veteran testified at an RO hearing in January 1999.  He 
and his wife also more recently testified at another hearing 
at the RO, this time in April 2005 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  The transcripts for 
both hearings are of record.

Unfortunately, however, the claims must be further developed 
before the Board can decide this appeal.  So the claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran testified at the January 1999 RO hearing that he 
had applied on several occasions for disability benefits from 
the Social Security Administration (SSA), but that he had 
never appeared for any of his scheduled hearings.  See page 
13 of the transcript.  The RO has made several attempts to 
obtain records of his claims for SSA disability benefits, but 
none have been successful.  The RO informed the veteran in 
March 2000 of the several attempts to obtain his SSA records, 
noting that in response to a February 1999 attempt to obtain 
these records the RO was informed they were at the SSA's 
District Office in La Grande.  But when that office was 
contacted the RO was informed the records were located at the 
"Portland Hearing Office."  So the RO contacted the 
Portland Hearing Office, but unfortunately did not receive a 
response.  The RO informed the veteran that it would wait 60 
days to give him an opportunity to obtain these records and, 
if not received, his claims would be adjudicated on the basis 
of the evidence of record.

The duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002) includes obtaining any SSA disability benefits award 
and the underlying medical records.  See, too, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  And according to 
38 C.F.R. § 3.159(c)(2), VA will make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency - including the SSA.  VA will end its 
efforts to obtain records only if VA concludes the records 
sought do not exist or that further efforts to obtain them 
would be futile.  Cases in which VA may conclude that no 
further efforts are required include those where the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.

So, despite its several prior documented efforts, the RO must 
again attempt to obtain the veteran's SSA records.  And these 
additional efforts must continue until the RO concludes the 
records sought do not exist or that further efforts to obtain 
them would be futile.  If the RO concludes that further 
efforts would be futile, the RO must specifically state this 
and include an explanation.

Although the September 2004 Supplemental Statement of the 
Case (SSOC) addressed the issue of service connection for 
depression on the basis of whether new and material evidence 
had been submitted to reopen this claim, in the prior 
May 2000 statement of the case (SOC) it was determined this 
claim was on direct appeal from a May 1996 initial denial of 
service connection.  It also was indicated there was no 
prior final disallowance, unlike the prior final May 1988 RO 
denial of service connection for a back disorder, of which 
the veteran was notified that same month.

Insofar as these claims, the veteran contends that he 
initially injured his back during service while working in a 
motor pool, although the record also shows he sustained 
three on-the-job back injuries after service in 1979, 1982, 
and 1984.  And these civilian work-related injuries, 
together with his psychiatric disability, were part of a 
claim for Workman's Compensation benefits.

The veteran also contends that his psychiatric disability is 
attributable to his military service, stemming from the 
guilt of having killed an innocent civilian in Germany in 
December 1974 while driving intoxicated.  Records on file 
show that he received a Court Martial for this offense.  
There is also evidence that he had emotional upset prior to 
service due to the death of a family relative, as well as 
from having accidentally killed his son in 1983 (so after 
service) when backing up a vehicle.  There is also evidence 
suggesting that his physical disabilities may have 
contributed to the development of his psychiatric 
disability.

The RO has denied the claim for service connection for 
depression on the basis that the vehicular accident was not 
in the line of duty.  The RO first formally made a line of 
duty determination in an administrative decision in 
September 1999, but the veteran was not notified of this 
until May 2002 and, in response, he filed a Notice of 
Disagreement (NOD) in June 2002.  So the RO, in turn, must 
send him an SOC concerning the line of duty determination 
and his subsequent disagreement with it.  And if he 
continues to disagree with this determination, he must file 
a timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Since the verdict of this line of duty determination 
concerning the December 1974 vehicular accident, in turn, 
has a direct effect on the outcome of the claim for service 
connection for depression, these claims are inextricably 
intertwined and must be adjudicated simultaneously.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994) and Parker v. Brown, 
7 Vet. App. 116 (1994).

Also, it is unclear whether all of the records pertaining to 
the veteran's civilian Workman's Compensation claim and 
current treatment are on file.  He indicated during his 
April 2005 hearing that he has been receiving relevant 
treatment since about 1996 at the VA outpatient clinic 
(VAOPC) in Boise, Idaho.  Consequently, if he indeed has, 
these additional records must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

And as requested at the April 2005 hearing (see page 27), 
the veteran also needs to undergo a VA psychiatric 
examination to obtain a medical opinion concerning the cause 
of any current psychiatric disability - but, in particular, 
whether there is a relationship to the December 1974 
vehicular accident.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Also during the April 2005 hearing (see page 27), the 
veteran and his representative requested a VA examination to 
determine the etiology of his current back disability.  But 
unless and until this claim is reopened, VA will not give 
this assistance.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2004).  See also Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. 
Cir. September 2003).



Lastly, at the travel Board hearing (see page 27), the 
veteran and his representative requested VA examinations to 
determine the severity of his service-connected right 
shoulder disability and viral Hepatitis A.  Since his most 
recent VA rating examinations were conducted several years 
ago, in 1997, the Board agrees that he should be reexamined 
for updated clinical findings.  See, e.g., Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Ask the veteran to clarify whether all private 
clinical records concerning his claim for 
Workman's Compensation benefits are now on file.  
With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  If not already done, obtain the records of the 
veteran's treatment since about 1996 at the VAOPC 
in Boise, Idaho.  (Note:  he says that a Dr. Smith 
treated him in the "Red Clinic".)

3.  Again contact the SSA and obtain all records 
from that agency concerning the veteran's claim 
for disability benefits, including a copy of any 
decision and any medical records used to make the 
determination, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record.
4.  Schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion concerning 
the nature, etiology, and probable time of onset 
of each psychiatric disorder, other than a 
personality disorder, which he currently has.  The 
VA examiner should indicate whether it is at least 
as likely as not (i.e., 50 percent or greater 
probability) that any psychiatric disorder 
currently present is related to the veteran's 
military service - but, in particular, to a 
vehicular accident in December 1974 when an 
innocent civilian reportedly was killed as a 
result of the veteran driving while intoxicated.  
He says that he has extreme guilt stemming from 
that incident.  There is also evidence that he had 
emotional upset prior to service due to the death 
of a family relative, as well as from an incident 
after service when he accidentally killed his son 
in 1983 while backing up a vehicle.  There is 
other evidence suggesting that his physical 
disabilities may have contributed to the 
development of his psychiatric disability.

A medical opinion also is needed to either confirm 
or rule out a diagnosis of PTSD related to the 
veteran's military service, particularly to the 
vehicular accident in December 1974 mentioned.  If 
PTSD is not diagnosed, the examiner should explain 
why the veteran does not meet the criteria for 
this diagnosis.  Send the claims folders (c-files) 
to the examiner for a review of the veteran's 
pertinent medical history, to facilitate making 
these important determinations.  The rationale for 
all opinions expressed should be discussed.  The 
examination report must confirm that the claims 
folder was reviewed. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Also schedule the veteran for an appropriate 
VA medical examination to assess the current 
severity of his service-connected right shoulder 
disability.

The claims folder must be made available to the 
designated examiner, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder for the veteran's pertinent medical 
history.  All necessary diagnostic testing and 
evaluation should be done, including specifically 
range of motion studies (measured in degrees, with 
normal range of motion specified too), and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when the 
joint is used repeatedly over a period of time.  
This determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examiner should also clarify whether the 
veteran has any instability of the right shoulder 
or repeated episodes of dislocation.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.  

6.  As well, schedule the veteran for an 
appropriate VA medical examination to assess the 
severity of the service-connected residuals of his 
viral Hepatitis A.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

7.  In response to the veteran's timely NOD, the 
RO must issue an SOC concerning whether the 
December 1974 vehicular accident was in the line 
of duty.  He and his representative also must be 
given an opportunity to "perfect" an appeal to 
the Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  If, and only if, he 
perfects a timely appeal should this claim be 
returned to the Board.  

8.  Then readjudicate the claims (which are 
already on appeal) in light of the additional 
evidence obtained.  If these claims continue to be 
denied, send the veteran and his representative an 
SSOC and give them time to respond before 
returning these claims to the Board for further 
appellate consideration.

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


